Citation Nr: 9922995	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



REMAND

The veteran served on active duty from November 1968 to 
September 1970.  The Board has reviewed the records and finds 
that additional development is necessary before appellate 
action may be completed.  

In particular, the Board notes that this case was previously 
remanded in October 1997 for the RO to obtain additional 
information from the Marine Corps regarding the veteran's 
inservice stressors.  The RO has sought verification of the 
veteran's inservice stressors from the Records Correspondence 
Section of the Personnel Management Support Branch, U.S. 
Marine Corps.  However, the Marine Corps responded in 
December 1997 that more specific information was required 
before verification of stressors could be performed, and that 
other records should be requested from the Marine Corps 
Historical Center.  The RO has not provided the Marine Corps 
with the additional information requested.  The Board notes 
that the identity of the veteran's units in the October 1997 
Board remand has since been corrected by the veteran and his 
representative.  

The Board also notes that the most recent diagnosis of the 
veteran's PTSD, from October 1992, was provided before the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
edition), or DSM-IV criteria, were established in 1994, and 
before the adoption of the DSM-IV criteria by VA in 1996.  
See Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

After reviewing the record, the Board notes that there appear 
to be three periods of combat service that the veteran 
alludes to in describing his inservice stressors:  1)  an 
incident in which the veteran injured his leg from the recoil 
of a firing artillery gun, and was subsequently asked to 
assist in the evacuation of two Marine infantry casualties, 
following a grenade malfunction;  2)  an incident 
approximately two months into Vietnam service, roughly 
November - December 1969) involving his unit getting hit by 
incoming rockets, causing casualties; and  3) a sniper 
incident involving the veteran and Captain Smith (presumably 
the battery commander) at the beginning of OPERATION Imperial 
Lake, August 1970 in the Que Son Mountains.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should allow the veteran the 
opportunity to provide further specific 
information concerning any events during 
service that he considers to be 
stressors, including any additional 
information concerning the time frame 
(e.g. month or relative month with 
respect to deployment to or return from 
Vietnam of occurrence, which battery 
assigned to at the time, etc.) of the leg 
injury and casualty evacuation incident.  
The veteran should be advised that he 
must provide specific information 
concerning the events, dates, places, 
persons involved, and units involved for 
a meaningful search for, and verification 
of, stressor information.

2.  The RO should allow the veteran an 
opportunity to procure lay statements 
from persons, such as his I Battery 
section chief, Sergeant Bishop, or 
Captain Smith, who may have witnessed the 
events he identifies as stressors.  

3.  The RO should request the command 
chronologies of the veteran's Vietnam 
units - B Battery, 1st Battalion, 13th 
Marine Regiment (9/20/69-3/19/70); and I 
Battery, 3rd Battalion, 11th Marine 
Regiment (3/20/70-9/8/70) - from the 
Marine Corps Historical Center, History 
and Museums Division, Building 58, 
Washington Navy Yard, Washington, D.C.  
20374-0580, to include the previously 
described mortar attacks during the early 
part of the veteran's B Battery tour, and 
OPERATION Imperial Lake during the 
veteran's tour with I Battery.  

4.  The RO should review any statements 
proffered by the veteran in response to 
the above requests, as well as any of the 
veteran's statements already of record 
such as those from his Board hearing and 
August 1994 RO hearing, and prepare a 
summary of the asserted stressors.  The 
previously mentioned list can be used as 
a starting point.  This summary, as well 
as supporting documents and statements, 
should be forwarded to the U.S. Marine 
Corps Personnel Management Support 
Branch, Records Correspondence Section, 
for verification of the events claimed as 
stressors by the veteran.  If the record 
does not contain adequate information to 
refer to the Marine Corps for stressor 
verification, the reason for the failure 
to refer the matter should be noted in 
the record. 

5.  The RO should afford the veteran the 
opportunity for a VA examination to 
assess the veteran's PTSD condition in 
accordance with the DSM-IV criteria as to 
both the adequacy of symptomatology and 
sufficiency of the stressors.  

6.  The RO should again review the claim 
for service connection for PTSD.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further consideration, as warranted.

The veteran need take no action until he is so informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
The purpose of this REMAND is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


